Citation Nr: 1119622	
Decision Date: 05/20/11    Archive Date: 05/27/11

DOCKET NO.  10-00 528	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Medical Center in Los Angeles, California


THE ISSUE

Entitlement to payment or reimbursement of unauthorized medical expenses incurred during medical treatment received by the Veteran at Northridge Hospital Regional Medical Center on February 17 - 18, 2008.


REPRESENTATION

Appellant represented by:	Christopher J. Hapak, Esq. 


ATTORNEY FOR THE BOARD

Bernard T. DoMinh, Counsel


INTRODUCTION

The Veteran's dates of active service are presently not of record.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a December 2008 decision by the fee basis office of the Los Angeles, California, VA Medical Center (VAMC), which denied the appellant's claim for payment or reimbursement of expenses incurred during non-VA authorized medical treatment received by the Veteran at Northridge Hospital Regional Medical Center on February 17 - 18, 2008.

In a June 2010 hearing before the undersigned traveling Veterans Law Judge, the appellant's attorney appeared at the Los Angeles, California, VA Regional Office (RO) to submit evidence and present arguments in support of his client.  A transcript of this hearing has been obtained and associated with the claims folder for the Board consideration.

For the reasons that will be further discussed below, the appeal is REMANDED to the VAMC for further development.  VA will notify the appellant and its representative if any further action is required on their part.


REMAND

The Board observes that the Veteran's actual dates of military service are not presently of record, as the claims file does not include any documents showing his dates of active duty or the character of his service.  As his status as a Veteran within the meaning of 38 C.F.R. § 3.1(d) (2010) is a threshold matter that must be determined before the claim can be adjudicated further, the appeal should be remanded to the VAMC so that documents verifying his dates and character of active service may be obtained and associated with the evidence.       

As relevant, the appellant is seeking payment or reimbursement of unauthorized  medical expenses relating to treatment rendered to the Veteran at the appellant's medical institution, Northridge Hospital Regional Medical Center, on February 17 - 18, 2008.  In a December 2008 decision, the VAMC fee basis office denied the appellant's claim on the basis that information that the VAMC had requested of the appellant for completion of its claim (i.e., the emergency room report and an itemized bill) was not timely received within 30 days of dispatch of its June 25, 2008 request letter.  According to the statement of the case that was furnished by the VAMC to the appellant in December 2009, the claim on appeal was originally filed in April 2008.  However, correspondence associated with the appellant's actual claim that was received by the VAMC is not currently associated with the claims file, nor is a copy of the June 25, 2008 VAMC letter requesting additional evidence. 

The appellant, via its representative, submitted internal records indicating that, contrary to the VAMC's version of the procedural history of the present claim, the appellant did not file its claim for payment or reimbursement of unauthorized medical expenses until June 2008, and that subsequent telephone contact logs show that it made multiple inquiries to the VAMC's fee basis office in July 2008 and August 2008 regarding the status of its claim, but had been told each time that the claim had not yet appeared within VA's system.  There is no indication that a VAMC letter requesting an emergency room report and itemized bill was sent to the appellant around June 25, 2008.  The appellant's internal records also indicate that it resubmitted its claim along with the Veteran's medical records to the VAMC fee basis office in November 2008.    

Both the appellant's and the VAMC's versions of the relevant procedural history of the claim on appeal are at variance with each other, which raises the possibility that there may have been some administrative or bureaucratic confusion and error in the processing of the appellant's claim.  Thusly, in order to resolve the questions raised by these apparent discrepancies and properly adjudicate the matter at issue, the Board concludes that a remand is necessary so that all correspondence relating to the claim, including its initial filing and all subsequent documented responses or actions from both parties stemming therefrom, may be obtained and associated with the claims file.  

Accordingly, the case is REMANDED to the VAMC for the following actions:

1.  The VAMC should obtain documentation that verifies the Veteran's dates and character of active service and associate them with the claims file. 

2.  The VAMC should obtain all correspondence relating to the present claim, including the appellant's initial claim, and all subsequent documented responses or actions from both parties stemming therefrom, and associate these documents with the claims file.  These documents should include, but are not limited to, the appellant's original claim and the VAMC letter requesting an emergency room report and itemized bill, that was reportedly sent to the appellant on or around June 25, 2008.  

If these records, or any other records deemed relevant to the appeal, are unobtainable by the VAMC, it should so state in the claims file and provide an explanation as to why they could not be obtained. 

3.  Thereafter, the VAMC should readjudicate the appellant's claim of entitlement to payment or reimbursement of unauthorized medical expenses incurred during medical treatment received by the Veteran at Northridge Hospital Regional Medical Center on February 17 - 18, 2008.  

If the benefit sought on appeal remains denied following readjudication by the VAMC, the appellant and its representative should be furnished a supplemental statement of the case addressing the denied claim and afforded a reasonable opportunity to respond before the record is returned to the Board for further appellate review, if appropriate.  The Board intimates no opinion as to the outcome in this case by the action taken herein.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).


_________________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).

